 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 682 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Mr. Udall of Colorado submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Supporting the goals and ideas of National Time Out Day to promote the adoption of the Joint Commission on Accreditation of Healthcare Organization’s universal protocol for preventing errors in the operating room. 
 
Whereas, according to an Institute of Medicine report entitled To Err is Human: Building a Safer Health System, published in 2000, between 44,000 and 98,000 hospitalized people in the United States die each year due to medical errors, and untold thousands more suffer injury or illness as a result of preventable errors; 
Whereas there are more than 40,000,000 inpatient surgery procedures and 31,000,000 outpatient surgery procedures performed annually in the United States; 
Whereas, for the first time, nurses, surgeons, and hospitals throughout the country are being required by the Joint Commission on Accreditation of Healthcare Organizations to adopt a common set of operating room procedures in order to help curb the alarming number of deaths and injuries due to medical errors; 
Whereas the Joint Commission on Accreditation of Healthcare Organizations has developed a universal protocol, endorsed by over 50 national healthcare organizations, which calls for surgical teams to call a “time out” before surgeries begin in order to verify the patient’s identity, the procedure to be performed, and the site of the procedure; 
Whereas 4,579 accredited hospitals, 1,261 ambulatory care facilities, and 131 accredited office-based surgery centers will be required by the Joint Commission on Accreditation of Healthcare Organizations to adopt the universal protocol beginning July 1, 2004; 
Whereas the Association of periOperative Registered Nurses has created an Internet website and distributed 55,000 tool kits to healthcare professionals throughout the country to assist them in implementing the universal protocol; and 
Whereas the Association of periOperative Registered Nurses, the Joint Commission on Accreditation of Healthcare Organizations, the American College of Surgeons, the American Society of Anesthesiologists, the American Hospital Association, and the American Society for Healthcare Risk Management are celebrating National Time Out Day on June 23, 2004, to promote the adoption of the Joint Commission on Accreditation of Healthcare Organization’s universal protocol for preventing errors in the operating room: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideas of National Time Out Day, as designated by the Association of periOperative Registered Nurses and endorsed by the American College of Surgeons, the American Society of Anesthesiologists, the American Hospital Association, and the American Society for Healthcare Risk Management, to promote the adoption of the Joint Commission on Accreditation of Healthcare Organization’s universal protocol for preventing errors in the operating room; and  
(2)congratulates perioperative nurses and representatives of surgical teams for working together to reduce medical errors to ensure the improved health and safety of surgical patients. 
 
